     Case 1:20-cr-00092-GLR Document 31 Filed 01/27/21 Page 1 of 10



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                    *

         V.                                 *                        Cr. No. GLR-20-092

AVERY HAWKINS                       *

           Defendant                        *
           *
For: AVERY HAWKINS                      *

                    DEFENDANT’S SENTENCING ARGUMENT

    Avery Hawkins, by his undersigned counsel, hereby submits this sentencing

argument in advance of his sentencing set before this Honorable Court for February 4,

2021, and states:

                                   INTRODUCTION

    Avery Hawkins pled guilty on November 2, 2020, to being a prohibited person in

possession of a weapon.    Recovery of the gun from Hawkins’s person was captured on

video.   Nevertheless, because of the circumstances of his stop and arrest, the defendant

filed a substantial motion to suppress recovery of the weapon.   After extensive

negotiations with Government counsel, Hawkins agreed to give up his pending motion

and plead guilty pursuant to a written plea agreement.   ECF 25.     Therein, the parties

agreed on all terms save one—whether Mr. Hawkins committed one or two prior

“controlled substance offenses” as defined under U.S.S.G. § 4B1.2(b), and therefore,

whether his base offense level under U.S.S.G. § 2K2.1 is 20 or 24.

    Mr. Hawkins does not dispute that his prior conviction for cocaine distribution

constitutes a § 4B1.2(b) “controlled substance offense.” However, Mr. Hawkins’ prior
      Case 1:20-cr-00092-GLR Document 31 Filed 01/27/21 Page 2 of 10



2009 Maryland conviction for possession with intent to distribute marijuana (referenced

in presentence report (PSR), ¶ 28) is not a § 4B1.2(b) “controlled substance offense.”

     In 2009, the Maryland definition of “marijuana” included hem. The current §

4B1.2(b) “controlled substance offense” definition, which (for purposes of the analysis

here) is controlled by the current version of the Maryland state marijuana definition,

excludes hemp. Under the categorical approach, this mismatch disqualifies Mr. Hawkins’

2009 marijuana conviction as a § 4B1.2(b) “controlled substance offense.”

      Therefore, Mr. Hawkins’ guidelines base offense level is 20 and his final offense

level is 17. When combined with his criminal history category of V, his guideline range

is 46-57 months. The parties have agreed to a binding sentence of 24 to 36 months.

     Mr. Hawkins will first address the “controlled substance offense” issue necessary to

determining the correct guideline range and then address why a variant sentence of 24

months is justified here.

     I.   Mr. Hawkins’ 2009 Maryland State Conviction for Possession of Marijuana
          With the Intent to Distribute Is Not a Qualifying § 4B1.2(b) “Controlled
          Substance Offense” Under Current Law

     In 2009, Mr. Hawkins was convicted of Maryland possession with the intent to

distribute marijuana.     Paragraph 28 of the PSR reports this conviction but provides no

basis for concluding that Mr. Hawkins actually possessed marijuana with the intent to

distribute it.   Rather, the facts attendant to that conviction indicate that he was a rear seat

passenger in a vehicle and that he “had suspected marijuana in his lap and was attempting

to conceal the same with his left hand. … A search of his person incident to arrest

revealed $53.00 in U.S. currency.”      Mr. Hawkins was not seen selling or in any way

distributing any marijuana, nor is there any indication of the amount of marijuana that
     Case 1:20-cr-00092-GLR Document 31 Filed 01/27/21 Page 3 of 10



could lead to an inference that his possession was not for personal use. And, there is no

indication that the “suspected marijuana” was in fact marijuana; there is no indication that

it was ever tested. . None of these weaknesses, however, are the reason that the

conviction is not a qualifying controlled substance offense— rather the change in

Maryland law, as further discussed below, is.

    A. The categorical approach applies in determining whether a prior offense is
       a § 4B1.2(b) “controlled substance offense.”

    U.S.S.G. § 2K2.1(a) provides a base offense level of 24 for a defendant with two

prior felony convictions that constitute “crimes of violence” or “controlled substance

offenses,” and a base offense level of 20 for defendants with only one qualifying

conviction.   Section 2K2.1 adopts the definition of “controlled substance offense” listed

in U.S.S.G. § 4B1.2(b).   In turn, § 4B1.2(b) defines a “controlled substance offense” as

the following:

    [A]n offense under federal or state law, punishable by imprisonment for a term
    exceeding one year, that prohibits the manufacture, import, export, distribution, or
    dispensing of a controlled substance (or a counterfeit substance) or the possession of
    a controlled substance (or a counterfeit substance) with intent to manufacture, import,
    export, distribute, or dispense.

    However, § 4B1.2 does not list the type of drugs covered under this “controlled

substance offense” definition.   Nonetheless, in United States v. Ward, 972 F.3d 364, 371

(4th Cir. 2020), the Fourth Circuit, looking to the ordinary meaning of “controlled

substance offense,” held that the term covers any drug “regulated” under applicable state

law. In other words, as long as current state law prohibits the manufacture, possession, or

use of drug, the drug is a “controlled substance offense” under U.S.S.G. § 4B1.2(b).

    Under these terms, in determining whether a prior conviction qualifies as a

“controlled substance offense,” sentencing courts must employ the categorical approach.
     Case 1:20-cr-00092-GLR Document 31 Filed 01/27/21 Page 4 of 10



See Descamps v. United States, 570 U.S. 254 (2013); United States v. Royal, 731 F.3d

333, 341-42 (4th Cir. 2013); see also United States v. Dozier, 848 F.3d 180, 183 (4th Cir.

2017) (applying categorical approach to §4B1.2 “controlled substance offense”

definition).   This approach requires that courts “look only to the statutory definitions –

i.e., the elements – of a defendant’s [offense] and not to the particular facts underlying

[the offense]” in determining whether the offense qualifies as a “controlled substance

offense” Descamps, 261 (citation omitted); Royal, 731 F.3d at 341-42.        In addition,

under the categorical approach, a prior offense is only a “controlled substance offense” if

all the criminal conduct covered by a statute—“including the most innocent

conduct”—matches or is narrower than the “controlled substance offense” definition.

United States v. Torres-Miguel, 701 F.3d 165, 167 (4th Cir. 2012).       If the most innocent

conduct penalized by a statute does not constitute a “controlled substance offense,” then

the statute categorically fails to qualify as a § 4B1.2(b) “controlled substance offense.”

    B. A prior state offense can only qualify as a § 4B1.2 “controlled substance
       offense” if the elements of the prior offense at the time of the conviction
       match the current “controlled substance offense” definition, which in turn is
       determined by current state law.

    To be clear, § 4B1.2(b) refers to the current “controlled substance offense” definition,

which is determined by current state law.     Specifically, the “[g]uidelines provide that a

court must use the manual that ‘is in effect on the date the defendant is sentenced’ unless

it would violate the Ex Post Facto Clause.” United States v. Bautista, __F.3d__, 2020

WL 733090, at *3 (9th Cir. 2020) (citing U.S.S.G. § 1B1.11); see also id. (“In imposing a

sentence, the district court must consider the sentencing guidelines range ‘that . . . [is] in

effect on the date the defendant is sentenced.’”) (citing 18 U.S.C. § 3553(a)(4)); United

States v. Miller, __F.Supp.3d__, 2020 WL 4812711, at *7 (M.D. Penn. 2020) (same); id.
     Case 1:20-cr-00092-GLR Document 31 Filed 01/27/21 Page 5 of 10



(“the categorical approach is predominantly used to determine present-day implications

of prior convictions”).

    Under the categorical approach, this Court must then compare the elements of the

prior state crime as they existed when the defendant was convicted of that offense to the

current § 4B1.2 definition, which, as discussed above, is determined by current state law

for a state conviction.   See United States v. Cornette, 932 F.3d 204, 213 (4th Cir. 2019)

(Whether a prior state conviction qualifies as an Armed Career Criminal Act predicate is

determined by reviewing elements of the prior offense at the time of the prior conviction

and comparing them to the ACCA “violent felony” definition in effect today); Bautista,

2020 WL 7330090, at *4 (“At federal sentencing, the district judge was required to

compare the elements of the state crime as they existed when Bautista was convicted of

that offense to those of the crime as defined [under the current § 4B1.2(b) “controlled

substance offense” definition] at the time of federal sentencing.”).

         C. Mr. Hawkins’ prior Maryland marijuana offense, at the time
            of his 2009 conviction, criminalized hemp, but current Maryland
            excludes hemp; therefore, under the categorical approach, the prior
            conviction is not a § 4B1.2(b) “controlled substance offense.”

      Applying the above-discussed precedent here, Mr. Hawkins’ prior 2009 marijuana

offense (which criminalized hemp) is not a § 4B1.2 “controlled substance offense” under

current Maryland law (which excludes hemp).

    At the time of Mr. Hawkins’s conviction in 2009, Maryland law included hemp in its

definition of “marijuana.” Specifically, in 2009, the Maryland definition of marijuana

included any plant that had any part of the (I) plant of the genus Cannabis, whether or not

the plant is growing; (ii) the seeds of the plant; (iii) the resin extracted from the plant; and

(iv) each compound, manufactured product, salt, derivative, mixture, or preparation of the
     Case 1:20-cr-00092-GLR Document 31 Filed 01/27/21 Page 6 of 10



plant, its seeds, or its resin.” Maryland Code, Crim. Law, § 5-101(q)(1) (2009).        This

definition did not exclude hemp, which is a Cannabis plant.     Hemp Indus. Ass’n. v. DEA,

333 F.3d 1082, 1085, n.2 (9th Cir. 2003).    Thus, a conviction under Maryland’s criminal

law for possession with the intent to distribute marijuana criminalized (i.e., regulated) the

possession with intent to distribute hemp.

    However, Maryland changed its marijuana definition in June, 2019.        As of June 1,

2019, the Maryland definition of marijuana expressly excludes hemp: “(2) “Marijuana”

does not include: … (vi) hemp as defined in § 14-101 of the Agriculture Article”.       Md.

Code, Crim. Law, § 5-101(r)(vi).    Thus, while in 2009, a Maryland marijuana offense

criminalized the possession with intent to distribute hemp, as of today, it does not.

    Applying the required categorical approach, the “most innocent conduct”

criminalized under a 2009 marijuana offense was possession with the intent to distribute

hemp.    However, under current Maryland law, a marijuana offense excludes possession

with intent to distribute hemp.   Due to this mismatch, the 2009 marijuana offense is not

a § 4B1.2 “controlled substance offense” under the current federal guidelines and cannot

be used to increase Mr. Hawkins’s offense level under § 2K2.1 from 20 to 24.

         The Ninth Circuit’s decision in Bautista is instructive here.   In Bautista, 2020

WL 7330090, at *4, the Ninth Circuit held that a prior Arizona state offense for attempted

transportation of marijuana categorically failed to qualify as a § 4B1.2(b) “controlled

substance offense” because at the time of the Arizona conviction, Arizona state law did

not exclude hemp, but the current § 4B1.2( b) “controlled substance offense” did.1 See


1
    In the Ninth Circuit, in contrast to the Fourth Circuit, the type of drug criminalized
under § 4B1.2(b) is defined by the federal Controlled Substances Act (21 U.S.C. 802)
rather than state law as required in the Fourth Circuit. Compare Bautista,2020 WL
7330090, at *3 with Ward, 979 F.3d at 371-72. Nonetheless, this makes no difference to
     Case 1:20-cr-00092-GLR Document 31 Filed 01/27/21 Page 7 of 10



also Miller, 2020 WL 4812711, at *7-8 (holding that Pennsylvania marijuana offense,

which included hemp at the time of the prior conviction, was not a § 4B1.2(b)(2)

“controlled substance offense” under current law, which excluded hemp).

        Likewise, this Court should find that Mr. Hawkins’ 2009 Maryland marijuana

conviction, which criminalized hemp at the time, is not a § 4B1.2(b ) “controlled

substance offense” under the current law, which excludes hemp.

    II. A Sentence of Twenty Four to Thirty Months Meets the Requirements of 18
        U.S.C. 3555(a)

    The first criterion under 18 U.S.C. sec. 3553(a) includes the nature and

circumstances of this offense.   The defendant agrees that any illegal possession of a

weapon is potentially dangerous.    However, not all weapon possessions are the same.

Here, Mr. Hawkins was walking with the gun in this pocket.     He was not selling drugs

or involved in any narcotics transactions. He did not point the gun at or threaten anyone

with this weapon.   In the context of dangerous weapon possessions, which all of them

are, Hawkins’ was non-violent.

    Mr. Hawkins’ criminal record also warrants a variant sentence.    He has not had a

criminal (non-traffic) conviction in ten years. And, all of his criminal convictions

occurred within an 18 month period when he was 19-20 years old; his distribution offense

occurred on November 21, 2009, his marijauna offense a month later and his weapon

possession was on March 7, 2011, all before his 21st birthday on October 8, 2011.      His

criminal offenses are both old and committed when Hawkins was very young. The past




the analysis here because the current marijuana definition under both the Controlled
Substances Act and the Maryland statute excludes hemp. 21 U.S.C. 802(16)); Md. Code,
Crim. Law, § 5-101(r)(vi).
      Case 1:20-cr-00092-GLR Document 31 Filed 01/27/21 Page 8 of 10



ten years, until this offense, have not involved the criminal justice system.2

     In addition, Mr. Hawkins has performed many of the activities one would encourage

in society. He has a three year old daughter and is regarded as a good father. PSR,

para. 62.     He was employed fairly regularly over the past five years.   See PSR at 74.

More importantly, he has had no involvement with narcotics or illegal drugs since 2010.

Id., at 68.   Mr. Hawkins has shown that he can be a responsible, productive member of

society.

     The Court is also asked to consider the severity of Mr. Hawkins’ pretrial detention.

He has been at the Chesapeake Detention Facility (CDF) since April 3, 2020, for nearly

the entire period of the pandemic.     For most of that time, the fear of being infected was

constant at CDF. That fear has been realized in recent weeks.       CDF reports a nearly

65% positive infection rate among the tested inmates. The Virus is so prevalent at CDF

that the facility can no longer even separate the infected from the healthy and those who

are infected are not receiving treatment due to the overwhelmed medical staff. The

Court is respectfully asked to consider the unusual severity of Hawkins confinement in

deciding the appropriate additional punishment for this defendant.

     III. Mr. Hawkins Should Get Credit For All Time Served From the Date of His
          Arrest Except For Two Weeks For A Total of 490 Days

     Mr. Hawkins was arrested on these charges by Baltimore City law enforcement on

September 26, 2019, and has been in custody since. Although his City charge was

dismissed by the City (to be taken up by the instant federal prosecution) on February 26,

2020, he was not released to federal custody at that time.    Instead he was held on behalf

of charges in Harford County, where he arrived on March 9, 2020.        He was released by
2
     Part of those years were spent in federal prison, from which he was released nearly
six years ago. PSR, para. 29.
     Case 1:20-cr-00092-GLR Document 31 Filed 01/27/21 Page 9 of 10



Harford county two weeks later, back to City custody again to be held awaiting pick up

by federal authorities.   He had his initial appearance in this court on April 3, 2020.

    18 U.S.C. sec. 3585(b) addresses the credit a defendant receives for time served prior

to his sentencing date:

     (b)Credit for Prior Custody.—A defendant shall be given credit toward the
     service of a term of imprisonment for any time he has spent in official
     detention prior to the date the sentence commences—(1)as a result of the
     offense for which the sentence was imposed; or (2) as a result of any other
     charge for which the defendant was arrested after the commission of the
     offense for which the sentence was imposed; that has not been credited against
     another sentence.

Mr. Hawkins’ credit arises from several parts of section 3585.     First, under subsection

(b)(1), he receives credit from March 23, 2020, to his sentencing date; the March date is

the one on which City authorities began to hold him for federal authorities to pick him up.

Second, he receives credit from September 26, 2019, to February 26, 2020, (five months)

because he was held on this same charge and his City case was dismissed so he did not

receive credit towards any other sentence for that time.    Finally, he received credit from

February 26, 2020, to March 9, 2020, (two weeks) because he was held by the City on the

federal request pending the instant charges and, again, he did not receive credit towards

any other sentence for that time.   The only excluded period is from March 9 to March 23,

2020, when he was held by Harford County on unrelated charges.         His total credit as of

his sentencing date of February 4, 2021, will be 497 days.

    The defendant is seeking a sentence of 24 months, which would be 730 days.            If he

served 85% of that amount, he would serve 620 days.        As of the date of his sentencing,

February 4, 2012, he will have already served 497 days, leaving 123 days, or a little over

four months.    In light of the prevalence of the Virus in both CDF and Bureau of Prisons
    Case 1:20-cr-00092-GLR Document 31 Filed 01/27/21 Page 10 of 10



facilities, the defendant asks that the Court recommend to the Bureau that Hawkins

complete his incarceration term as home confinement.

                                    CONCLUSION

    Avery Hawkins respectfully requests this Court sentence him to 24 months

incarceration with a recommendation that he complete his term in home confinement.

                                  Respectfully submitted,

                                     _______/s/__________________
                                     Richard Bardos, of Counsel
                                     Schulman, Hershfield & Gilden, P.A.
                                     1 East Pratt Street, 9th Floor
                                     Baltimore, Maryland 21202
                                     (410) 332 0850


                            CERTIFICATE OF SERVICE

    I HEREBY CERTIFY that on this 28th of January, 2021, a copy of the foregoing
Sentencing Argument was served electronically by ECF to: Office of the United States
Attorney, 36 South Charles Street, Fourth Floor, Baltimore, Maryland 21201.

                              _____/s/______________________
                              Richard Bardos
